Citation Nr: 0623206	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  04-01 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California

THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of a missile wound to the abdomen and liver (also 
referred to herein simply as "abdominal disability").

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a missile wound to the left upper leg and left 
lower leg (also referred to herein simply as "left leg 
disability").

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David A. Saadat, Counsel
INTRODUCTION

The veteran had active military service from July 1966 to 
September 1967.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision and was last remanded in 
October 2005.  As detailed below, the Board is issuing a 
decision concerning the claim for a rating in excess of 30 
percent for an abdominal disability.  The claim concerning a 
left leg disability is addressed in the REMAND portion of the 
decision and is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1.  The veteran's abdominal disability has not been 
manifested by definite partial obstruction shown by X-ray, 
frequent and prolonged episodes of severe colic distension, 
nausea or vomiting following severe peritonitis, ruptured 
appendix, perforated ulcer, operation with drainage, or 
severe stricture of the esophagus.

2.  The abdominal disability has not involved a history of 
debridement, prolonged infection, intermuscular binding or 
scarring, bone fracture, or any neurological residuals; 
scarring from the missile wound is not in an area exceeding 
144 square inches and has been described as "well healed."

3.  The abdominal disability has not markedly interfered with 
employment or required hospitalization.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for an 
abdominal disability are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.56, 4.73, 4.114, 
4.118, 4.124a, Diagnostic Codes 5319, 7203, 7301, 7310, and 
7311 (2005); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 
7803, 7804 (as in effect prior to and beginning August 30, 
2002).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Proper notice must be provided to 
a claimant before the initial VA decision on a claim for 
benefits and must:  (1) inform the claimant about the 
information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

The RO advised the veteran of the first three elements 
required by Pelegrini II in letters dated in January 2004 and 
November 2005.  Furthermore, the November 2005 letter 
notified the veteran that if evidence was not "in [his] 
possession," he had to give the RO enough information so it 
could request it from the person or agency that had it.  
Thus, he may be considered to have effectively been advised 
to submit all pertinent evidence in his possession.  

To date, VA has not provided the veteran a specific letter 
discussing the type of evidence necessary to establish an 
effective date for the disability on appeal.  (This 
information was included within the text of a supplemental 
statement of the case issued in March 2006).  In any case, 
there is no prejudice in proceeding with the issuance of a 
final decision.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Since (as detailed below) the preponderance of the 
evidence is against the veteran's claim for an increased 
rating, any questions as to the appropriate effective date to 
be assigned are moot.  

Although proper notice was ultimately provided after the 
initial adjudication of the veteran's claim, he was not 
prejudiced thereby because this is harmless error.  VA 
satisfied its notice requirements as of November 2005 and 
readjudicated the claim in the March 2006 supplemental 
statement of the case.  

The veteran's service medical records (detailing the missile 
wound to the abdomen) have been reviewed, as have numerous VA 
outpatient medical records.  In March 2004, a hearing was 
held before the undersigned, who is the Veterans Law Judge 
making this decision and who was designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107(c).  
The transcript of this hearing has been obtained and 
reviewed.  The veteran underwent examinations for VA purposes 
in February 2001, April 2003, and December 2005 (and the 
reports of these examinations have been obtained and 
reviewed).  Neither the veteran nor his representative have 
indicated that there are outstanding records pertaining to 
this claim.  

VA has satisfied its applicable duties to notify and assist, 
and additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Therefore, the veteran will not be prejudiced by the 
Board's adjudication of his claim.

II.  Claim for increased rating

By a March 1968 rating decision, the RO granted service 
connection for (in pertinent part) a missile wound to the 
abdomen and liver and assigned a 10 percent rating.  The 
veteran filed a claim for increased rating on November 6, 
2000.  While the RO initially denied the claim by a February 
2002 rating decision, it increased the rating to 30 percent 
by a December 2003 rating decision (effective from November 
6, 2000).  A higher rating must still be considered.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

Residuals of injury to the stomach and (depending on the 
specific residuals) injury to the liver are rated as 
adhesions of peritoneum under Diagnostic Code 7301.  See 38 
C.F.R. § 4.114, Diagnostic Codes 7301, 7310, 7311.  A 30 
percent rating for adhesions of peritoneum requires 
moderately severe symptoms, partial obstruction manifested by 
delayed motility of barium meal and less frequent and less 
prolonged episodes of pain.  A 50 percent rating requires 
severe symptoms, definite partial obstruction shown by X-ray, 
with frequent and prolonged episodes of severe colic 
distension, nausea or vomiting following severe peritonitis, 
ruptured appendix, perforated ulcer, or operation with 
drainage.  38 C.F.R. § 4.114, Diagnostic Code 7301.  

The relevant medical record consists of notations of VA 
outpatient visits between November 1999 and September 2005, 
and reports of examinations for VA purposes conducted in 
February 2001, April 2003, and December 2005.  None of these 
records include evidence of a definite partial obstruction.  
For example, a May 2001 esophagogastroduodenoscopy (EGD) 
revealed a normal stomach and duodenum and a December 2005 
upper GI series revealed no evidence of mass or ulceration.  

Nevertheless, the veteran has reported symptomatology related 
to his abdominal disability.  For example, at his March 2004 
hearing, he said that a couple of times a week he would 
awaken either with massive pain or the sensation that food 
was staying in his chest.  He reportedly would remain awake 
for five or six hours until the feeling finally passed.  He 
said he self-induced vomiting two or three times a week to 
try and dislodge food in his throat with his finger.  He said 
he was unable to lay down after eating and would bend over 
with bouts of sudden stomach pain.  He testified that he took 
medication for these symptoms, with only mixed results.   

Despite the veteran's reported symptomatology, none of the 
relevant medical records (detailed below) reflect the colic 
distension, nausea or vomiting following severe peritonitis, 
ruptured appendix, or perforated ulcer that would merit a 50 
percent rating under Diagnostic Code 7301.  

In November 1999, he sought outpatient treatment for a 15-
year history of gastroesophageal reflux disease (GERD).  He 
said he controlled it with medication and had had no rectal 
bleeding, vomiting of blood, or heartburn.  At a February 
2001 examination for VA purposes, he reported reflux 
symptomatology, an "indigestion feeling," and pain in the 
mid-epigastric region of the abdomen with radiation to the 
lower quadrant region of the abdomen.  However, he denied any 
bloating or cramping and denied taking any medication.  
Examination revealed a soft and nontender abdomen with no 
rebound or rigidity.  There were no signs of adhesions since 
he did not having any abdominal pain with bending or lifting.  
While he had signs of reflux disease, there was no indication 
of malnutrition or anemia.  

In conjunction with his May 2001 upper GI series and 
endoscopy (in which the stomach and duodenum appeared normal 
and there was no salmon-colored mucosa or evidence of 
Barrett's esophagus), the veteran was advised to continue his 
anti-reflux regimen and increase his medication.  He 
complained of GERD (with an episode of reflux and heartburn) 
at a February 2003 VA outpatient visit and he was again 
advised to maintain his anti-reflux regimen and increase 
medication.  At an April 2003 examination for VA purposes 
(primarily focused on psychiatric symptoms) he reported that 
he had been taking medication twice daily for GI reflux, but 
was unable to recall the exact dosage.

At a September 2003 outpatient visit, he complained of 
recurrent esophagitis symptoms and said he was taking 
medication.  Examination revealed no tenderness of the 
abdomen, but it was noted that the GERD was not responding to 
particular medications (he asked for alternative medication).  
At VA outpatient visits in May 2004, September 2004, and 
November 2004, he essentially continued to complain that 
(mostly solid) food was "sticking" despite medication.  At 
the November 2004 visit, he reported severe discomfort with 
eating foods like steak, because the food felt as if it were 
stuck in his lower chest region.  He stated that he sometimes 
needed to induce vomiting to relieve discomfort.  

At a September 2005 VA gastroenterology consultation, he 
reported having increasingly frequent (but intermittent) 
episodes of dysphagia with solid foods.  The pain was often 
relieved by walking around or taking a shower.  He denied any 
weight loss or hematemesis and no melena or bleeding was 
noted.  On examination the abdomen was soft and neither 
tender nor distended.  There was no rebound, guarding, 
masses, or hepatosplenomegaly found, and bowel sounds were 
normoactive.  He had no rashes or stigmata of liver disease.  
He was assessed as having a medical history of GERD and 
hiatal hernia with continued intermittent dysphagia, versus 
delayed emptying, versus small bowel narrowing.  

At his December 2005 VA examination, he reported being on a 
typical GERD diet.  He remained lactose intolerant and 
therefore did not consume milk products.  He had also stopped 
drinking coffee and eating chocolate, onions, or peppers.  He 
stated that fast food gave him indigestion.  He complained of 
bloating in the mid abdomen and frequent belching, but denied 
having excessive gas.  On examination, he was in no acute 
distress and bowel sounds were normal throughout.  There were 
no hepatosplenomegaly or masses found.  

In short, while the medical evidence indicates that the 
veteran has occasionally sought treatment for 
gastrointestinal symptomatology (particularly the sensation 
of solid food sticking in his chest) and that he occasionally 
self-induces vomit to relieve this sensation, none of the 
relevant medical records reflect the severe symptoms of colic 
distension, nausea or vomiting following severe peritonitis, 
ruptured appendix, or perforated ulcer.  There is also no 
indication that he has undergone surgery for his abdominal 
disability.  A 50 percent rating under Diagnostic Code 7301 
is simply not warranted. 

The Board has considered other relevant diagnostic codes to 
determine if a higher rating is warranted.  A 50 percent 
rating is warranted for severe stricture of the esophagus, in 
which only liquids are permitted.  38 C.F.R. § 4.114, 
Diagnostic Code 7203.  However, as detailed above, the 
veteran has never actually claimed that he was unable to 
accept solid foods (only that he occasionally would have a 
sensation that the food was "stuck"), and the objective 
medical evidence does not reflect a severe stricture of the 
esophagus.  Therefore a 50 percent rating under this criteria 
is not warranted.

As this service-connected disability involves a missile 
wound, the Board has also considered the provisions of 38 
C.F.R. § 4.73, Diagnostic Code 5319, pertaining to the 
muscles of the abdominal wall.  Under this criteria, a 50 
percent rating is afforded for severe muscle injury to Muscle 
Group XIX.  

Severe muscle injuries require a history of through and 
through or deep penetrating wounds due to high velocity 
missile or large or multiple low velocity missiles or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection or sloughing of 
soft parts, intermuscular binding and scarring.  The history 
and complaints must include service department records or 
other evidence showing hospitalization for a prolonged period 
for treatment of the wound.  The record would be of 
consistent complaint of the cardinal signs and symptoms of 
muscle disability as defined, including loss of power, 
weakness, lowered threshold of fatigue, fatigue pain, 
impairment of coordination and uncertainty of coordination.  
These symptoms should be worse than those shown for 
moderately severe muscle disability.  Objective findings 
should include ragged, depressed, and adherent scars 
indicating wide damage of muscle groups in the missile track.  
Palpation should show loss of deep fascia or muscle 
substance, or soft, flabby muscles in wound area.  Muscles 
should swell and harden abnormally in contraction.  Tests of 
strength, endurance or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56.

If present, the following are signs of severe muscle injury: 
a) x-ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; b) adhesion of the scar to one of the long bones, 
scapula, pelvic bone, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; c) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; e) adaptive contraction of an 
opposing group of muscles; f) atrophy of muscle groups not in 
the track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; or g) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  Id.

Service medical records reflect (in pertinent part) that the 
veteran received multiple shrapnel wounds of the lower body 
when a booby trap exploded in Vietnam in April 1967.  An 
exploratory laparoscopy showed a liver laceration which was 
oversown and drained.  The postoperative course was 
uncomplicated and he was transferred to Clark Air Force Base.  
On arrival there, paralytic ileus was presented and 
nasogastrict suction was employed to relieve discomfort.  
Examination was negative except for a midline abdominal scar 
and two drainage sites in the left upper quadrant.  Chest x-
ray was normal.

While the veteran was hospitalized for a penetrating wound by 
a single, high velocity missile, the records do not indicate 
debridement, prolonged infection, intermuscular binding or 
scarring, or bone fracture.  His wounds are not ragged, 
depressed, adherent to underlying tissue or indicative of 
wide damage of muscle groups.  While an October 1986 upper GI 
series revealed a metal foreign body under the left 
hemidiaphragm, neither that x-ray report nor any of the more 
contemporaneous x-ray reports reveal minute multiple 
scattered foreign bodies in the abdomen.  Rather than having 
swollen or hardened muscles, the veteran's abdomen has 
regularly been described as being soft and nontender.  In 
short, the preponderance of the evidence is against finding 
severe injury to Muscle Group XIX.

The veteran has not alleged nor does the evidence reflect any 
neurological residuals of the missile wound to the abdomen.  
Thus, evaluation for neurological manifestations is not 
warranted.  See 38 C.F.R. § 4.124a.  

Medical records (such as the notation of the November 1999 
outpatient visit) reveal multiple shrapnel scars along the 
veteran's abdomen.  However, none of the scars are deep, 
painful, or limiting of motion, and they were described most 
recently in the December 2005 VA examination report as "well 
healed . . . without any evidence of breakdown" and causing 
"no apparent problems."  Moreover, there is no evidence 
that the scarring exceeds an area of 144 square inches or 
greater.  Thus, separate evaluation for scarring of the 
missile wound to the abdomen is not warranted.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801, 7802, 7803, 7804 (as in 
effect prior to and beginning August 30, 2002).

At his March 2004 hearing, the veteran's representative 
suggested that the veteran suffered from "terrible" stomach 
pain when he worked.  Yet at his December 2005 VA 
examination, the veteran said he had been in the construction 
business since the 1970s.  He said that for the prior ten 
years he had been working pouring concrete for private homes, 
such as for pools and driveways.  He currently worked three 
days a week and ran his own business, hiring others to do 
most of the labor (apparently because of chronic knee pain).  
In any case, the evidence simply does not reflect that the 
abdominal disability (in itself) has markedly interfered with 
employment.  Moreover, the current 30 percent rating is 
already based upon the average impairment of earning 
capacity.  There is also no evidence that the veteran has 
been hospitalized for his abdominal disability during the 
course of this appeal.  Accordingly, referral of this case to 
the Director of the Compensation and Pension Service for 
extraschedular consideration is inappropriate.  See 38 C.F.R. 
§ 3.321(b)(1).  

The preponderance of the evidence is against the claim for a 
rating in excess of 30 percent for an abdominal disability.  
As such, the benefit-of-the-doubt doctrine is not applicable 
and the claim is denied.  38 U.S.C.A. § 5107(b).


ORDER

A rating in excess of 30 percent for an abdominal disability 
is denied.




REMAND

The veteran seeks a rating in excess of 10 percent for a left 
leg disability.  In a written statement associated with the 
claims file in April 2006, he indicated that there were 
outstanding medical records reflecting VA testing of his legs 
conducted in early April 2006.  Documentation of this testing 
and any related treatment must be sought.  See 38 C.F.R. 
§ 3.159(c)(2).  

Proper notice must be provided to a claimant before the 
initial VA decision on a claim for benefits and must:  (1) 
inform the claimant about the information and evidence not of 
record necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
VA has not yet sent the veteran a letter clearly satisfying 
all the Pelegrini II notice requirements with regard to his 
claim for increased rating for a left leg disability.  VA has 
also not provided him with a letter discussing the type of 
evidence necessary to establish an effective date for the 
disability on appeal.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This should be done on remand.  

Accordingly, the Board remands for the following:

1.  Ensure that any outstanding clinical 
records of testing and/or treatment of 
the veteran's lower extremities at a VA 
facility beginning in April 2006 are 
associated with the claims folder.

2.  Send the veteran a letter discussing 
what information and evidence not of 
record is necessary to substantiate his 
claim for an increased rating for a left 
leg disability, what information and 
evidence VA will seek to provide, and 
what information and evidence he is 
expected to provide. Invite him to submit 
all pertinent evidence in his possession 
pertaining to this claim.  Additionally, 
provide him with notice of the type of 
evidence necessary to establish an 
effective date for this disability.

3.  Thereafter, re-adjudicate the claim 
for a rating in excess of 10 percent for 
a left leg disability.  If it remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case summarizing the evidence and 
discussing all pertinent legal authority.  
Allow an appropriate period for response 
and return the case to the Board, if in 
order.  

The Board intimates no opinion as to the ultimate outcome of 
this remanded claim, about which the veteran has the right to 
submit additional evidence and argument.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  All remands require 
expeditious handling.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



	                  
_________________________________________________
STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


